[Cite as State v. Mondie, 2019-Ohio-5337.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :              No. 108030

                 v.                                :

CEDRIC MONDIE,                                     :

                 Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 26, 2019


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-17-621490-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brian D. Kraft, Assistant Prosecuting
                 Attorney, for appellee.

                 Susan J. Moran, for appellant.


ANITA LASTER MAYS, J.:

                   Defendant-appellant          Cedric   Mondie   (“Mondie”)   appeals   his

convictions and sentence, and asks this court to reverse and remand the matter for

a new trial. We affirm Mondie’s convictions and sentence.
              After a jury trial, Mondie was found guilty under an accomplice

liability theory 0f two counts of aggravated murder, in violation of R.C. 2903.01(A)

and 2903.01(B); one count of kidnapping, a first-degree felony, in violation of

R.C. 2905.01(A)(3); one count of murder, in violation of R.C. 2903.02(B); one count

of felonious assault, a second-degree felony, in violation of R.C. 2903.11(A)(1).

Count 6, weapons under disability, a third-degree felony, in violation of

R.C. 2923.13(A)(3), was bifurcated and tried to the bench. Mondie was also found

guilty under an accomplice-liability theory on Count 6. All counts except having

weapons under disability, had a one- and three-year firearm specification attached.

              Mondie was sentenced to an aggregate of 44 years to life

imprisonment. The trial court imposed a prison sentence of 30 years to life with a

three-year firearm specification on Count 1, aggravated murder; eight years with a

three-year firearm specification on Count 3, kidnaping, to run consecutively to

Count 1; and 36 months on Count 6, having a weapon while under a disability.

Count 6 was ordered to run concurrent to Counts 1 and 3. The state conceded that

Counts 2, 4, and 5 merged into Count 1. Defense counsel objected to the consecutive

sentence and failure to merge the charges.

I.    Facts and Procedural History

              On April 14, 2013, Charles Braxton (“Braxton”) asked his friend

Demetrius Robinson (“Robinson”) to give him a ride to a local gas station. On the

way to the gas station, Braxton made a call at 8:34 pm, to a number later associated

with Mondie, but no one answered. Within a minute, the caller returned the call to
Braxton. Robinson heard Braxton tell the caller that he sees him and Braxton

instructed Robinson to turn around. Robinson pulled his red Jeep up to a gas pump

and right on the other side of the gas pump was a white car. Braxton exited

Robinson’s car and entered the rear door on the passenger side of the white vehicle.

Robinson observed three people in the white car, but could not clearly see their faces

because he only had one contact lens in his eye. However, Robinson was able to give

a complete description of the driver’s clothing and size. The description matched

the surveillance video of Mondie at the gas station. According to Robinson, after

two minutes or so, the white car pulled away with Braxton inside. Robinson saw

Braxton’s face, and Braxton looked concerned. Robinson immediately tried to

follow the white car that Braxton was inside. He testified that the driver observed

that Robinson was trying to follow and darted into oncoming traffic to lose

Robinson’s tail.

               At 8:43 p.m., a citizen made a call to Cleveland Division of Police’s

dispatch unit stating that there was a man lying face down in the middle of the street.

Prior to that 911 call, Jeffery Richard (“Richard”) was in his bathroom when he heard

someone outside say “Come on, man. Come on.” Richard then heard a single

gunshot and ran outside to see what happened. He observed a white car speed away

from the scene. Richard also observed an unidentified young man standing over a

body that was later identified as Braxton. Richard asked the young man if someone

was shot. The young man replied affirmatively and Richard moved closer to Braxton
and realized that he was still breathing. Richard and another neighbor attempted to

render aid.

               The police arrived at the scene and found a single, spent .45 caliber

shell casing near Braxton’s body. Braxton was rushed to the hospital where he died

from complications of a gunshot wound. The death was classified by the medical

examiner as a homicide.

               Braxton’s murder went unsolved for three years. Then, in November

2016, the police received a tip regarding the identity of the driver of the white car.

Using the security camera footage from the gas station, the tipster was able to

identify the driver from the red star tattoo on his neck. The driver was identified as

Mondie. From phone records, Mondie was also identified as the person associated

with the phone number Braxton called on his way to the gas station on the day of his

murder.

               Mondie was subsequently charged in a six-count indictment and

pleaded not guilty to all counts. After a jury trial, Mondie was found guilty on Counts

1 through 5, and the trial court found Mondie guilty on Count 6. Mondie was

convicted under an accomplice liability theory. Mondie was sentenced to 44 years

to life imprisonment. Mondie filed this instant appeal assigning three errors for our

review:

      I.      Appellant’s convictions are against the manifest weight of the
              evidence;

      II.     The trial court erred by denying appellant’s motion for acquittal
              pursuant to Crim.R. 29 when the state failed to submit
             sufficient evidence of appellant’s identification and failed to
             submit evidence that firearms were used as part of the
             kidnapping denying the appellant of due process; and

      III.   The trial court erred in imposing a maximum consecutive
             sentence which was not supported by the record.

II.   Manifest Weight and Sufficiency of the Evidence

      A.     Standard of Review

              We will review the manifest weight and sufficiency of the evidence

and the assignments of error together. The Ohio Supreme Court has addressed the

standard of review we must apply for a criminal manifest weight challenge:

      The criminal manifest-weight-of-the-evidence standard was
      explained in State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541
      (1997). In Thompkins, the court distinguished between sufficiency of
      the evidence and manifest weight of the evidence, finding that these
      concepts differ both qualitatively and quantitatively. Id. at 386. The
      court held that sufficiency of the evidence is a test of adequacy as to
      whether the evidence is legally sufficient to support a verdict as a
      matter of law, but weight of the evidence addresses the evidence’s
      effect of inducing belief. Id. at 386-387. In other words, a reviewing
      court asks whose evidence is more persuasive — the state’s or the
      defendant’s? * * * Id. at 387. “When a court of appeals reverses a
      judgment of a trial court on the basis that the verdict is against the
      weight of the evidence, the appellate court sits as a ‘thirteenth juror’
      and disagrees with the factfinder’s resolution of the conflicting
      testimony.” Id. at 387, citing Tibbs v. Florida, 457 U.S. 31, 42, 102
      S.Ct. 2211, 72 L.Ed.2d 652 (1982).

State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25.

      In evaluating a criminal manifest weight challenge, an appellate court
      must review the entire record, weigh the evidence and all reasonable
      inferences, and consider the credibility of all witnesses and determine
      whether, in resolving conflicts in the evidence, the jury clearly lost its
      way and created such a manifest miscarriage of justice that the
      conviction must be reversed and a new trial ordered. Thompkins at
      387, citing State v. Martin, 20 Ohio App.3d 172, 172, 485 N.E.2d 717
      (1st Dist.1983), paragraph three of the syllabus. Accordingly, reversal
      of a conviction on manifest weight grounds is reserved for “the
      exceptional case that the evidence weighs heavily against the
      conviction.” Id.

      In conducting this review, this court remains mindful that the weight
      of the evidence and the credibility of the witnesses are matters
      primarily for the factfinder to assess. State v. Bradley, 8th Dist.
      Cuyahoga No. 97333, 2012-Ohio-2765, ¶ 14, citing State v. DeHass,
      10 Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph one of the
      syllabus. The rationale behind this principle is that the trier of fact is
      in the best position to take into account inconsistencies, along with
      the witnesses’ manner and demeanor, and determine whether the
      witnesses’ testimonies are credible. Id.

State v. Hernandez, 2018-Ohio-738, 107 N.E.3d 182, ¶ 27-28 (8th Dist.).

      B.     Whether Appellant’s Convictions are Against the
             Manifest Weight of the Evidence

              Mondie contends that his convictions are against the manifest weight

of the evidence because there was not competent credible evidence that he

committed the offenses and the car he was seen driving was different from the car

that was identified at the crime scene. More specifically, Mondie states that the

vehicle identified by the witnesses had different tail lights, shape, and a missing

hubcap.

              A review of the record reveals that Robinson and Richard described

seeing a white car. Richard stated that he saw a white or silver Sea Breeze or Taurus

with a rounded body and the tail light stretched across the body. It was also stated

that there was no hubcap on the passenger side of the white vehicle. Robinson

described a white Concord or Taurus. Mondie contends that the vehicle in the video

had a square or rectangular rear window, with single tail lights on each side and no
missing hubcaps. The record reveals that both witnesses were unsure of the make

and model, but described cars similar to Mondie’s, which was a white Taurus. The

surveillance video shows Robinson pull next to a gas pump with a white vehicle on

the other side of the gas pump.

               The video shows Braxton exiting the red car but does not show him

getting into the white car because the time stamp is blocking a portion of the video.

However, Robinson clearly states that he watched Braxton enter the white car and

Mondie return to the same white car and enter the driver’s seat. Additionally, the

tipster identified Mondie as the individual driving the white car at the gas station on

the evening of Braxton’s murder.

               Mondie then argues that even if he was the driver of the white car at

the scene, he was not complicit in the murder because he drove away from the scene

without the shooter. Mondie contends that this shows that he was not in agreement

with the conduct of the shooter. Mondie was convicted under an accomplice-

liability theory. R.C. 2923.03(A) and 2923.03(F) states,

      (A)    No person, acting with the kind of culpability required for the
             commission of an offense, shall do any of the following:

             (1)    Solicit or procure another to commit the offense;

             (2)    Aid or abet another in committing the offense;

             (3)    Conspire with another to commit the offense in violation
                    of section 2923.01 of the Revised Code;

             (4)    Cause an innocent or irresponsible person to commit the
                    offense.
      (F)   Whoever violates this section is guilty of complicity in the
            commission of an offense, and shall be prosecuted and
            punished as if he were a principal offender. A charge of
            complicity may be stated in terms of this section, or in terms of
            the principal offense.

“The complicity statute treats the accomplice as though ‘he was the one who

committed every act of the underlying principal offense.’ State v. Jackson, 90 Ohio

App.3d 702, 705, 630 N.E.2d 414 (6th Dist.1993); R.C. 2923.03(F).” Mondie

claims, however that, if he had been an accomplice, he would have provided the

shooter a means of escape in his car.

              The state, at trial, argued that Mondie was the principal offender of

the kidnapping and an aider and abettor of the aggravated murder. Evidence was

offered demonstrating that Mondie lured Braxton to the gas station for a proposed

drug purchase in order to kidnap him by driving to another area where Mondie

could be robbed and murdered. The state and defense counsel stipulated that the

cell phone number in question was in fact Mondie’s cell phone number on the day

of Braxton’s murder. The evidence showed that Braxton had called Mondie’s cell

phone at 8:34 p.m.

              The state’s evidence also included video evidence from the gas station,

Robinson and Richard’s testimony, and the tipster identifying Mondie as the driver

of the white vehicle that Braxton entered. Robinson testified that after Braxton

informed the caller that he saw him, he exited Robinson’s car and entered the white

car. The driver of the white car suddenly drove off with Braxton looking back with a

concerned look. In fact, Robinson stated that he had never seen Braxton look that
way. To Robinson, Braxton’s face looked like he was saying “help me”. Robinson

described Mondie’s clothing and that description matched the gas station’s

surveillance video. The driver of the white vehicle suddenly drove away and

intentionally evaded Robinson in an effort to keep him from following him.

Robinson lost sight of the white vehicle.

              Then, Richard testified while in his home he heard someone say

“come on man, come on” and then a single gunshot. Richard stated that after

hearing the gun shot, it took him between five to 10 seconds to get to his porch.

While on the porch, he saw a white car near the man that was standing over

Braxton’s body. Richard believed that the white car was connected with the incident.

Richard stated that the white car moved forward, stopped and then pulled away.

Richard observed that Braxton only had on underwear and socks but, no other

clothing was located at the scene. The state also relied on evidence that Braxton was

shot and killed within four minutes of entering Mondie’s vehicle and leaving the gas

station.

              We have to weigh the evidence Mondie presented at trial against the

state’s evidence.

      Although we review credibility when considering the manifest weight
      of the evidence, we are cognizant that determinations regarding the
      credibility of witnesses and the weight given to the evidence are
      primarily matters for the trier of fact to decide. State v. DeHass, 10
      Ohio St.2d 230, 227 N.E.2d 212 (1967). The trier of fact is best able
      “to view the witnesses and observe their demeanor, gestures, and
      voice inflections, and use these observations in weighing the
      credibility of the proffered testimony.” State v. Wilson, 113 Ohio St.3d
      382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 24. Thus, an appellate
      court will overturn a conviction due to the manifest weight of the
      evidence only in extraordinary circumstances where the evidence
      presented at trial weighs heavily against the conviction. Thompkins at
      388.

State v. Freeman, 8th Dist. Cuyahoga No. 106374, 2018-Ohio-3587, ¶ 19.

              We find that Mondie’s contentions are without merit and the evidence

presented at trial does not weigh heavily against Mondie’s conviction.

              Mondie also contends that because the gas station surveillance video

incorrectly displays the time the police cars were seen after the emergency call was

made, the time of the kidnapping, and shooting were insufficient to demonstrate

that he was involved.      The evidence presented at trial by several officers

demonstrated that the time on the gas station surveillance video was incorrect and

did not accurately reflect the time that evening. However, the state presented

evidence of the time stamp from the police cruiser’s dash camera footage, the time

of the 911 calls, and the surveillance camera video showing the time that the police

cruisers sped past the gas station to demonstrate the actual time. The results showed

the time on the gas station surveillance camera was 4 minutes and 49 seconds faster

than the actual time. We find that Mondie’s argument is misplaced.

              We find that the state’s evidence presented at trial regarding the time

on the video does not weigh heavily against Mondie’s conviction.

              Mondie’s first assignment of error is overruled.
      C.    Whether the Trial Court Erred by Denying Appellant’s
            Motion for Acquittal Pursuant to Crim.R. 29 when the
            State failed to Submit Sufficient Evidence of
            Appellant’s Identification and Failed to Submit
            Evidence that Firearms were Used as Part of the
            Kidnapping Denying the Appellant of Due Process

              Mondie contends that the evidence was not sufficient to convict him,

and that the trial court erred by denying his Crim.R. 29 motion.

      A Crim.R. 29(A) motion for acquittal tests the sufficiency of the
      evidence. State v. Capp, 8th Dist. Cuyahoga No. 102919, 2016-Ohio-
      295, ¶ 19. Crim.R. 29 mandates that the trial court issue a judgment
      of acquittal where the state’s evidence is insufficient to sustain a
      conviction for an offense. Id. Accordingly, an appellate court reviews
      a trial court’s denial of a defendant’s motion for acquittal using the
      same standard it applies when reviewing a sufficiency-of-the-evidence
      claim. Id.

State v. Hoskin-Hudson, 8th Dist. Cuyahoga No. 103615, 2016-Ohio-5410, ¶ 7.

              Mondie argues that the state failed to demonstrate that a gun was

used in Braxton’s kidnapping. Mondie claims that Robinson did not testify that he

saw a gun in the car as it drove away with Braxton. Also, Mondie argues that since

the murder and kidnapping were ruled to have separate animus, the gun used for

the murder was not necessarily used for the kidnapping.

              Mondie was convicted of aggravated murder, in violation of

R.C. 2903.01(A) and 2903.01(B); kidnapping, in violation of R.C. 2905.01(A)(3);

murder, in violation of R.C. 2903.02(B); felonious assault, in violation of,

R.C. 2903.11(A)(1); and having a weapon while under disability, in violation of

R.C. 2923.13(A)(3). The statutes read as follows:
      No person shall purposely, and with prior calculation and design,
      cause the death of another * * *.

      No person shall purposely cause the death of another * * * while
      committing or attempting to commit, or while fleeing immediately
      after committing or attempting to commit, kidnapping, rape,
      aggravated arson, arson, aggravated robbery, robbery, * * *.

R.C. 2903.01(A) and 2903.01(B).

      No person, by force, threat, or deception, or, * * *, by any means, shall
      remove another from the place where the other person is found or
      restrain the liberty of the other person, for any of the following
      purposes:

      To terrorize, or to inflict serious physical harm on the victim or
      another.

R.C. 2905.01(A)(3).

      No person shall cause the death of another as a proximate result of the
      offender’s committing or attempting to commit an offense of violence
      that is a felony of the first or second degree and that is not a violation
      of section 2903.03 or 2903.04 of the Revised Code.

R.C. 2903.02(B).

      No person shall knowingly do either of the following:

      Cause serious physical harm to another * * *.

R.C. 2903.11(A)(1).

      Unless relieved from disability under operation of law or legal process,
      no person shall knowingly acquire, have, carry, or use any firearm or
      dangerous ordnance, if any of the following apply:

      The person is under indictment for or has been convicted of any felony
      offense involving the illegal possession, use, sale, administration,
      distribution, or trafficking in any drug of abuse * * *.

R.C. 2923.13(A)(3).
              The state argued that the kidnapping began at the gas station and

continued until Braxton was shot on the street. The state offered circumstantial

evidence that Mondie was responsible, under the accomplice-liability theory, for the

aforementioned crimes.

      “Proof of guilt may be made by circumstantial evidence, real evidence,
      and direct evidence, or any combination of the three, and all three
      have equal probative value.” State v. Zadar, 8th Dist. Cuyahoga
      No. 94698, 2011-Ohio-1060, ¶ 18. Direct evidence exists when “a
      witness testifies about a matter within the witness’s personal
      knowledge such that the trier of fact is not required to draw an
      inference from the evidence to the proposition that it is offered to
      establish.” State v. Cassano, 8th Dist. Cuyahoga No. 97228, 2012-
      Ohio-4047, ¶ 13. In contrast, “circumstantial evidence requires the
      drawing of inferences that are reasonably permitted by the evidence.”
      Id. See also State v. Hartman, 8th Dist. Cuyahoga No. 90284, 2008-
      Ohio-3683, ¶ 37 (“circumstantial evidence is the proof of facts by
      direct evidence from which the trier of fact may infer or derive by
      reasoning other facts in accordance with the common experience of
      mankind”).

      Circumstantial evidence and direct evidence inherently possess the
      same probative value. [State v.] Jenks, 61 Ohio St.3d 259, 574 N.E.2d
      492, paragraph one of the syllabus. “Although there are obvious
      differences between direct and circumstantial evidence, those
      differences are irrelevant to the probative value of the evidence —
      circumstantial evidence carries the same weight as direct evidence.”
      Cassano at ¶ 13, citing State v. Treesh, 90 Ohio St.3d 460, 485, 739
      N.E.2d 749 (2001). “Since circumstantial evidence and direct
      evidence are indistinguishable so far as the jury’s fact-finding function
      is concerned, all that is required of the jury is that it weigh all of the
      evidence, direct and circumstantial, against the standard of proof
      beyond a reasonable doubt.” Jenks at 272. “‘Circumstantial evidence
      is not only sufficient, but may also be more certain, satisfying, and
      persuasive than direct evidence.’” State v. Hawthorne, 8th Dist.
      Cuyahoga No. 96496, 2011-Ohio-6078, quoting Michalic v. Cleveland
      Tankers, Inc., 364 U.S. 325, 330, 81 S.Ct. 6, 5 L.Ed.2d 20 (1960).

State v. Rodano, 2017-Ohio-1034, 86 N.E.3d 1032, ¶ 35-36 (8th Dist.).
              The evidence showed that the entire interaction between Braxton and

Mondie was less than 10 minutes. Braxton’s initial call to Mondie was at 8:34 p.m.

The 911 call was made at 8:43 p.m. Because of the shortness of the entire incident,

it can be inferred that the gun and shooter were in the vehicle when Mondie drove

away from the gas station. It was also implied that the gun was used in the

kidnapping of Braxton as he was driven away by Mondie. Richard testified that he

heard a gunshot, and then observed a man standing near the white car. The white

car moved forward, stopped then sped away. Therefore, it can be inferred that

Braxton was restrained inside of the vehicle with a gun and the driver of the vehicle

knew that Braxton was shot. “When performing a sufficiency inquiry, an appellate

court does not assess whether the state’s evidence is to be believed but whether, if

believed, the evidence admitted at trial supported the conviction.”       (Citations

omitted.) Capp, 8th Dist. Cuyahoga No. 102919, 2016-Ohio-295, ¶ 20.

              Mondie also argues that the evidence was insufficient to identify him

as the driver of the white vehicle. The gas station surveillance video showed Mondie

exiting the white vehicle, entering the convenience store to conduct a transaction,

and exiting the store, returning to the same white vehicle. The surveillance video

inside the convenience store clearly captures Mondie’s image. Robinson testified

that Braxton entered a white vehicle and described the driver and his clothing.

Robinson stated that the driver was heavier and was wearing a name brand red

jacket with white writing on it. The description given by Robinson matched the

clothing Mondie was wearing in the video. Richard and Robinson described a white
Sea Breeze, Contour or Taurus, when in fact the vehicle was a white Ford Taurus.

Additionally, testimony was presented that three years after Braxton’s murder, a

tipster identified Mondie as the individual in the gas station convenience store

surveillance video. Finally, evidence presented at trial determined the correct time

of the surveillance video.

               In light of the state’s evidence, we find that the trial court did not err

is denying Mondie’s Crim.R. 29 motion on all of Mondie’s arguments.

               Therefore, we overrule Mondie’s second assignment of error.

III.   Maximum Consecutive Sentences

       A.    Standard of Review

               “[W]e may disturb a felony sentence only if we clearly and

convincingly find that either ‘the record does not support the sentencing court’s

findings’ or ‘the sentence is otherwise contrary to law.’ R.C. 2953.08(G)(2); State v.

Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1, 21-23.” State v.

Bush, 8th Dist. Cuyahoga No. 106392, 2018-Ohio-4213, ¶ 22.

               Therefore,

       [a] sentence is contrary to law if the sentence falls outside the
       statutory range or if the trial court fails to consider the purposes and
       principles of felony sentencing set forth in R.C. 2929.11 and the
       sentencing factors set forth in R.C. 2929.12. See, e.g., State v. Pawlak,
       8th Dist. Cuyahoga No. 103444, 2016-Ohio-5926, ¶ 58; State v. Keith,
       8th Dist. Cuyahoga Nos. 103413 and 103414, 2016-Ohio-5234, ¶ 8,
       citing State v. Hinton, 8th Dist. Cuyahoga No. 102710, 2015-Ohio-
       4907, ¶ 10.

State v. Jung, 2018-Ohio-1514, 111 N.E.3d 54, ¶ 14 (8th Dist.).
      B.    Whether the Trial Court Erred in Imposing a
            Maximum Consecutive Sentence that was not
            Supported by the Record

              Specifically, Mondie claims that the trial court failed to make an

appropriate finding for the imposition of a consecutive sentence for the kidnapping

charge, and that the record does not support a finding that a consecutive sentence

was appropriate under the circumstances. “Although a general presumption exists

for the imposition of concurrent sentences, R.C. 2929.41(A) expressly recognizes

certain exceptions, including when the record requires the imposition of consecutive

sentences under R.C. 2929.14(C) for multiple offenses.” State v. Rice, 8th Dist.

Cuyahoga No. 102443, 2015-Ohio-3885, ¶ 9.

              R.C. 2929.14(C)(4) provides as follows:

      If multiple prison terms are imposed on an offender for convictions of
      multiple offenses, the court may require the offender to serve the
      prison terms consecutively if the court finds that the consecutive
      service is necessary to protect the public from future crime or to
      punish the offender and that consecutive sentences are not
      disproportionate to the seriousness of the offender's conduct and to
      the danger the offender poses to the public, and if the court also finds
      any of the following:

            (a) The offender committed one or more of the multiple
            offenses while the offender was awaiting trial or sentencing,
            was under a sanction imposed pursuant to section 2929.16,
            2929.17, or 2929.18 of the Revised Code, or was under
            postrelease control for a prior offense.

            (b) At least two of the multiple offenses were committed as part
            of one or more courses of conduct, and the harm caused by two
            or more of the multiple offenses so committed was so great or
            unusual that no single prison term for any of the offenses
            committed as part of any of the courses of conduct adequately
            reflects the seriousness of the offender’s conduct.
             (c) The offender’s history of criminal conduct demonstrates
             that consecutive sentences are necessary to protect the public
             from future crime by the offender.

              During the sentencing hearing, the trial court stated,

      [t]he Court must make a finding to support the imposition of
      consecutive sentences. The Court finds that it is necessary to punish
      Mr. Mondie or protect the public from future crime and that his
      sentence that is consecutive is not disproportionate to the seriousness
      of the conduct and the danger posed by you, and that two or more of
      the offenses are part of one or more courses of conduct and that the
      harm caused is so great and unusual that a single prison term would
      not adequately reflect the seriousness of the conduct.

(Tr. 722.)

              The trial court also incorporated its findings in the journal entry.

After review of the record, we find that the trial court made all of the required

findings under R.C. 2929.14(C) to justify the imposition of consecutive sentences.

The trial court has no obligation to state reasons to support its findings. Nor is it

required to give a talismanic incantation of the words of the statute, provided that

the necessary findings can be found in the record and are incorporated into the

sentencing entry. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659, ¶ 37. We find that the trial court did not violate the presumption of concurrent

sentencing when it sentenced Mondie.

              Mondie claims that there was nothing in the record to support a

finding that the kidnapping of a drug dealer was so great or unusual from another

identical offense, or how the offenses were a course of conduct to justify the

imposition of consecutive terms. The trial court stated,
      The Court must and has also considered the seriousness and
      recidivism factors relevant to the offense and the offender.
      Mr. Mondie, you and I both sat through this trial. The evidence
      presented made it very clear to the Court that you were the one
      orchestrating everything that went down here.

      You didn’t pull the trigger — that’s not what the evidence presented —
      but Mr. Braxton was kidnapped and shot dead in the street at your
      request. That’s what the evidence presented. That’s why those
      firearm specifications are there. That’s why the jury found you guilty
      with the firearm specifications. That's why you were found guilty with
      having weapons while under disability.

      The Court must and has ensured that the sentence being imposed does
      not demean the seriousness of the crime and the impact that it has on
      the victims. And I say victims because while Mr. Braxton was the only
      one that was shot dead, there’s a courtroom full of victims here today.

      They’re suffering the loss over and over and over again by being here
      in court throughout the entire trial and by listening, by seeing pictures
      of their brother and of their son in a morgue at the Medical Examiner’s
      office and what his sacred body had to go through. They sat through
      all that. They watched all of that. And there were times where they
      couldn’t watch it anymore and had to get up and leave the courtroom.
      Hopefully today will be a new chapter in their life.

(Tr. 719-720.)

                 Braxton’s kidnapping and murder were a part of one or more courses

of conduct. Mondie lured Braxton to the gas station with the intent of assisting in

Braxton’s kidnapping, robbery, and murder. As soon as Braxton entered the car,

Mondie sped away, and less than 10 minutes after the initial phone call between

Braxton and Mondie, Braxton was shot and left dying in the street. After Braxton

was shot, Mondie drove away.

                 We find that the trial court did not err in sentencing Mondie to

consecutive sentences. Therefore, Mondie’s third assignment of error is overruled.
              Judgment is affirmed.

      It is ordered that the appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_____________________________
ANITA LASTER MAYS, JUDGE

EILEEN T. GALLAGHER, P.J., and
EILEEN A. GALLAGHER, J., CONCUR